Battle, J.
The charge of his Honor, in relation to the en-quiry, whether the plaintiff had in fact arrested Clark and Brown, previously to his examination in the County Court, •where he swore that he had not done so, is fully supported by the decision of the Court in the action of slander between the same parties, growing out of the same transaction. Jones v. Jones, 13 Ired. Rep. 448. The residue of the charge followed necessarily from the previous part of it, and the defendant’s Counsel has very properly declined to contend that it is erroneous. The testimony, of J. W. Reeves, S. King and Willie Jones, as stated in the bill of exceptions, is substantially the same with *495what Aras sworn by the plaintiff in the County Court, as testified by Pierce Roberts; and his Honor was therefore right in refusing to instruct the jury, otherwise than he did, upon the testimony of Roberts. The judgment must be affirmed.
Judgment affirmed.